Case 3:15-cv-07658-MAS-LHG Document 374 Filed 10/23/18 Page 1 of 2 PageID: 9643



 O’Melveny & Myers LLP                T: +1 212 326 2000                                                        File Number:
 Times Square Tower                   F: +1 212 326 2061                                                        0886429-00031
 7 Times Square                       omm.com
 New York, NY 10036-6537




                                                                                                                Allen W. Burton
 October 23, 2018                                                                                               D: +1 212 326 2282
                                                                                                                aburton@omm.com
 VIA ECF AND EMAIL (LHG_ORDERS@NJD.USCOURTS.GOV)

 The Honorable Lois H. Goodman
 United States Magistrate Judge
 U.S. District Court for the District of New Jersey
 Clarkson S. Fisher Federal Building & Courthouse
 402 East State Street
 Trenton, New Jersey 08608

 Re:      In re Valeant Pharmaceuticals International, Inc. Securities Litigation
          Master File No. 15-7658 (MAS) (LHG)

 Dear Judge Goodman:

 This firm represents Defendants Jeffrey W. Ubben; ValueAct Holdings, L.P.; ValueAct Capital
 Master Fund, L.P.; VA Partners I, LLC; ValueAct Capital Management L.P.; and ValueAct Co-
 Invest Master Fund, L.P. (collectively, the “ValueAct Defendants”) in the above-referenced
 matter. Enclosed please find a copy of the following, submitted on the ValueAct Defendants’
 behalf:

       1. Declaration of Allen W. Burton in support of Application for admission pro hac vice;

       2. Declaration of Jonathan Rosenberg in support of Application for admission pro hac vice;

       3. Declaration of Margaret L. Carter in support of Application for admission pro hac vice;

       4. Declaration of Dimitri D. Portnoi in support of Application for admission pro hac vice;

       5. Proposed form of Consent Order granting admission of counsel pro hac vice; and

       6. Certification of service.

 The ValueAct Defendants submit this application with the consent of Plaintiffs’ lead counsel. If
 Your Honor finds the enclosed proposed order acceptable, we respectfully request that it be
 entered.




                  Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                              Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
Case 3:15-cv-07658-MAS-LHG Document 374 Filed 10/23/18 Page 2 of 2 PageID: 9644




 Respectfully submitted,



 Allen W. Burton

 AWB

 cc:    All Counsel of Record (via ECF and email)

 OMM_US:76494191.2




                                                                           2
